Cole, J.
This action was commenced on tfie 27tfi day of July, 1867, by tfie respondent, for tfie purpose of obtaining a divorce from tfie bonds of matrimony. Tfie *605ground of divorce relied on is, that since the month of October, 1860, the parties have voluntarily lived entirely separate, and without any cohabitation as husband and wife. Previous to October, 1860, the parties had resided together in Warren, Pennsylvania, where they voluntarily separated. The defendant is now, and has been since 1864, a resident of Busti, in the state of New York.
The first objection taken to granting the divorce, and one which goes to the very foundation of the proceedings, is, that the evidence in the case shows that the respondent had not been a resident of this state for one year prior to the commencement of’ the suit. Our statute enacts that no divorce shall be granted unless the petitioner or plaintiff shall have resided in this state one year immediately preceding the time of exhibiting the petition or complaint, with certain exceptions which have no reference to, or do not affect, this case. Sec. 12, chap. Ill, R. S. The inquiry which meets us at the outset, then, is, Does the evidence show'that the respondent had resided in this state one year preceding the commencement of the suit 1 And this inquiry must be answered entirely upon the facts stated in the respondent’s own testimony given on the trial. That portion of it bearing upon the question of his residence in this state’ prior to July 27, 1867, is substantial as follows. He says: “I came to Hudson on the 20th day of July, 1866, with the intention of making it my residence from that time; I arranged on that day with Mr. Baker as to purchasing pine land here ; I went away the same day I came ; I came back in the fall - — last of October; in October I arranged to purchase the lots on which is built the hotel; went to Louisville to look after some debts there; was in Louisville a good deal of the time; was in Warren part of the time; prior to coming here in July I had lived in Warren; had so lived seven or eight years ; in Warren I was stopping with my daughter, and had a room there; I take all my things with me when I travel; when I left there I took no more *606than I usually do when I travel; I left Warren about four weeks prior to my coining to Hudson; did not take up my abode in any other place prior to coming to Hudson; I was looking up an abode; it was my object in starting from Warren to look up a place of abode; I went from Hudson to Fond du Lac; was there but a short time; went from there to Milwaukee, and from there to Madison ; and from there I think I went to Louisville. I have done business in Louisville for thirty years. I had some lumber there, and some debts to look after; my stopping in Louisville was irregular; I had some real estate there, and I put up tenement houses to rent; I have no residence there, and have made no arrangements to make a residence there. I stopped at a hotel when here in July, 1866; made arrangements with Mr. Baker to sleep with him, and was to have a room there; I spoke to Mr. Baker that day about a divorce ; I told Mr. Baker that I was looking for a place where the divorce laws were liberal; that I wanted to live in a state where the divorce laws were liberal, and where money could be invested to advantage, and where I could do business. I resided in Fond du Lac sixteen or seventeen years ago. I simply engaged with Mr. Baker for a room ; I don’t think I went into the room I engaged of him; did not occupy it that day; I occupied the room in the month of October, and boarded with Mr. Baker; was here two weeks in October ; was here in the winter again ; I made arrangements in November to build a hotel in Hudson; I paid Mr.Baker $60 a year for the room.”
I have endeavored to quote accurately, and in extenso, all the testimony given by the respondent, either upon the cross or redirect examination, which tends to throw any light upon the question as to when his residence commenced in this state. A residence in the state one year immediately preceding the application is indispensable to found a jurisdiction in the case. Was, then, the *607respondent a resident within the state for one year prior' to July 27, 1867, within the meaning of the statute ?
Upon the facts it seems to me this question must be answered in the negative.
If the question were to be decided wholly upon the intention of the respondent, without reference to the fact of actual residence, there would be good ground for holding that he became a resident on the 20th day of July, 1866. But it seems to me it will not do to rest the decision entirely upon the intention and purpose of mind of the respondent to change his residence to this state. The intent and fact of residence must concur. “Residence,” says Webster, “is the act of residing, abiding, or dwelling in a place for some continuance of time.” Another definition given by him is, “the place where one resides.” “Residence,” says Burrill, is “the act or state of being seated or settled in a place; the act, state or habit of dwelling or abiding in a place; the act or state of being a resident, or inhabitant; inhabitancy or habitancy. The place where one resides, habitation; domicil.” 2 Law Die., word “Residence.” Bouvier defines the word “residence” as “the place of one’s domicil.” “ There is a difference,” he adds, “between a man’s residence and his domicil. He may have his domicil in Philadelphia, and still he may have a residence in New York; for although a man can have but one domicil, he may have several residences. A residence is generally transient in its nature; it becomes a domicil when it is taken up animo manendi.” 2 Law Die. This distinction between .domicil'and residence is likewise taken in In re Thompson, 1 Wend. 43; In re Wrigley, 8 id. 134; Frost v. Brisbin, 19 id. 11; Chaine v. Wilson, 8 Abb. Pr. 78 ; Foster v. Fall, 4 Humph. 346. Chancellor Keht says, “that a man can have but one domicil for the purpose of succession. He cannot have more than one domicil1 at the same time, for one and the same purpose; and *608every person bas a domicil somewhere. A person being at a place is prima facie evidence that he is domiciled there; but it may be explained, and the presumption rebutted. The place where a man carries on his established business or professional occupation, and has a home and a permanent residence, is his domicil.” 2 Kent, 431, margin. In Cranford v. Wilson, 4 Barb. S. C. 504, is a very full and instructive'discussion of the question of residence and domicil, and of what facts go to constitute them. That was an action for slander, which, in its consideration, involved the question whether a party had the right to vote at a school district meeting. Mr. Justice Paigoe, in his opinion, cites a great number of authorities, giving definitions of the terms “residence,” “inhabitancy” and “domicil,” and deduces the proposition that the terms “legal residence,” or '“inhabi-tancy,” and “domicil,” mean the same thing. “By legal residence,” he says, “I mean the place of a man’s fixed habitation, where his political rights, such as the right of the elective franchise, are to be exercised, and where he is liable to taxation. A persoh leaving such place of fixed habitation or abode temporarily, as for a particular purpose, either for business, pleasure or health, with the intent of returning to the same as soon as such purpose is accomplished, does not lose his residence or habitancy in such place of abode.” P. 522.
Our divorce statute furnishes no particular definition of the language, “the plaintiff shall have resided in this state one year immediately preceding the time of” applying for a divorce. But I can but think it means that the plaintiff shall, in fact and intent, have an established home in the state for the preceding year — a place where he lives and has an abode ; where he would be liable to taxation ; where service of process of court could be had upon him, by copy; and where he has an actual habitation and residence. It seems to me that it could hardly be said, in the event a suit had been commenced against *609the respondent on the 21st of July, 1866, that the court, would have acquired jurisdiction of his person by the service of summons by leaving a copy with Mr. Baker, at his residence in Hudson, for he had no residence there at that time. He had formed the intention to make that place his permanent residence, but as yet no corresponding change of inhabitancy had actually been made. The counsel for the respondent concedes the rule to be, that a mere intention to change one’s domicil does not change it, but that the. intention and act must concur. But he argues that because the respondent left Warren for the purpose of finding a new home, and went to Hudson with the intention of making it his residence from that time, that Hudson then and ever since has been his residence. But he came to Hudson and left the same day, not returning till the last of October; he simply engaged with Mr. Baker “fora room and to stop with him” at some future time, but he had acquired no home there as yet — no residence; did not in fact live there until the next fall; had no place of business — no abode — there, any more than a transient visitor to the place. “There must be a settled, fixed abode, ah intention to remain permanently at least for a time, for business or other purposes, to constitute a residence within the legal meaning of that term.” C. J. Nelsost, in Frost v. Brisbin, supra. He had at this time a fixed and decided domicil at Warren, where he had lived for years ; and what he did -at Hudson on the 20th of July was not, in my opinion, sufficient to show a change of his residence and domicil, and an acquisition of one at Hudson. I do not, therefore, think that within the contemplation of the divorce statute it can fairly be held that the respondent had been for more than a year. prior to July 27, 1867, a resident of the state. I am of the opinion that the judgment of the circuit court must be reversed, and the cause remanded with directions to dismiss the complaint.
Dixoh, C. J., concurred with Mr. Justice Cole.